DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
Applicant argues that Hunter discloses outputting sensed data from the sensor, but fails to teach or suggest a transmitter configured to transmit the monitored pH values such that a gastro esophageal reflux condition of the subject can be assessed. 
Anything that transmits data, is then a transmitter. The claim recites no additional structure to this limitation, therefore anything that does the act of transmitting data, is considered a transmitter. For example, if data gets from one place to another, it is transmitted by something, so that something must be a transmitter. 
Election/Restrictions
Newly submitted claims 62-64 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Group I claims 34,36-39,41-45,47-48,50,52-61 are drawn to an esophageal stent/kit and Group II claims 62-64 are drawn to a method of using an esophageal stent. The product as claimed can be used in a materially different process of using that product such as a method of designing. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 50 is objected to because of the following informalities:  Claim 50 recites “operably” which should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites “wherein the esophageal stent further comprises a handle configured to push the inner tube through the outer tube to push the esophageal stent through the outer tube, wherein the handle is further configured to receive a squeeze or ratcheting action to push the esophageal stent from the distal end of the outer tube”. 
This language should be amended to reflect that the handle is part of the delivery device and not part of the stent, as supported by the Applicants specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 34, 38, 47-48, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2013/0216253) in view of Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 255, issue 3, 2019, Pages 549-545).

Referring to claim 34, Gillet al. discloses an esophageal stent comprising: a stent body (200) having a proximal portion(202) and a distal portion(204}, the stent body including an anchoring structure including a plurality of prongs each extending away from the stent body and towards the distal portion of the stent body (paragraph 65 and 67), wherein the stent is free from prongs extending away from the stent body and towards the proximal portion of the stent body(paragraph 67, discloses the portions 238 disposed in a distally oriented direction); a valve attached to the distal portion of the stent body (250, paragraph 94)). With respect to the stent being an esophageal stent, the terms “esophageal” merely specifies the intended use of the stent and does not infer any structural distinction to the stent.
Gil et al lacks a detailed description of a pH sensor configured to periodically monitor pH values within a subject within which the stent is positioned, wherein the pH sensor is incorporated within an interior volume of the stent body and a transmitter configured to transmit the monitored pH values such that a gastroesophageal reflux condition of the subject can be assessed.
Hunter discloses a stent that includes a pH sensor (paragraph 71) that may be incorporated within an interior volume of a stent (note Hunter discloses the use in an esophageal stent, paragraph 8; and paragraph 127) and a wireless means to deliver information from the implantation site to an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stent of Gill et al. to have a pH sensor and transmitter as taught in Hunter placed on the inside of the esophageal stent in order to measure and monitor the pH levels for reflux.
Referring to claim 38, as modified in claim 34 above, Gill et al. discloses wherein the anchoring structure and the stent body are unitary (see Fig. 1).
Referring to claim 47, as modified in claim 24 above, Gill et al. discloses wherein the anchoring structure of the distal portion has a larger diameter than a remainder of the distal portion of the stent body (paragraph 83).
Referring to claim 48, as modified in claim 34 above, Gillet al. discloses wherein the valve and the stent body are capable of being integrated into a single part using overmolding [Applicant should note the product by process claim limitations in that as long as the structure of the product is present, the process by which ibis mace is not relevant in the product claim recitation].
Referring to claim 53, as modified in claim 34 above, Gill et al. discloses wherein a diameter of the distal portion of the stent body is approximately equal ta an inner diameter of an esophageal sphincter of a patient into which the stent is placed (paragraph 33 and 120).

Claims 41-45 is/are rejected under 35 1LS$.C, 163 as being unpatentable over Gill et al. (US 2013/0216253) in view of Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 255, issue 3, 2019, Pages 549-545), as applied to claim 34 above, and further in view of Treacy et al. (EP 2 752 270).

Referring to claims 41-42, modified Gil et al. discloses a valve, but lacks a detailed description of wherein the valve is a two-way valve or wherein the valve is a split dome valve. Treacy et al. discloses a stent body in the same filed of endeavor, which is a two way valve or a split dome valve (paragraphs 13 14, and valves 26/28) for the purpose of better controlling the flow through the prosthesis that allows for nutrients to flow through while preventing leaking of stomach contents into the mouth. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the valve of Gill et al. to include a two way valve or spit dame valve in order to better control the flow through the prosthesis that allows far nutrients to flow through while preventing leaking of stomach contents into the mouth.
Referring to claim 43, as modified above, Treacy et al. discloses wherein the valve has at least one of an antegrade break pressure of 0-15 mmHg, a retrograde belch break pressure of 2-25 mmHg, or a retrograde vomit break pressure of 15-65 mmHg (paragraph 14, discloses the valve being responsive to belching and vomiting, which would include the claimed ranges).
Referring to claims 44-45, Modified Gill et al. lacks a detailed description of the length of the stent body being between 0.5cm and 5.0cm. 
Treacy et al. provides a range of length for the valves, and additionally states that the length can be varied based on the anatomy of the patient in which the device is to be implanted. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the length of the stent body to be between 2.0 and 3.0cm in order to provide a length sufficient for the patient anatomy and would only require routine skill in the art to optimize the length ranges of the stent.

Claims 36-37, 39 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2013/0216253) in view of Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 255, issue 3, 2019, Pages 549-545) as applied to claim 34 above, and further in view of Niall (WO 2011 /073970).

Referring to claim 36-37, and 39, as modified in claim 34 above, Gill et al. lacks a detailed description of the proximal portion including a second anchoring structure; wherein the anchoring structure and the stent body are separable; and wherein the second anchoring structure of the proximal portion has a larger diameter than the distal portion. 
Niall teaches a stent with a valve wherein the proximal portion including a second anchoring structure; wherein the anchoring structure and the stent body are separable; and wherein the second anchoring structure of the proximal portion has a larger diameter than the distal portion (Figs. 72-73 and scaffold 605 can be removed from the prosthesis 606, page 30 lines 33-36) for the purpose of providing additional support for the stent structure inside the esophagus. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stent of Gill et al. to include the additional anchoring features a3 taught in Niall in order to provide additional support for the stent structure inside the esophagus.
Referring to claim 52, as modified in claim 34 above, modified Gill et al. lacks a detailed description of a grip attached to the proximal portion of the stent body. 
Niall discloses a grip (612) attached to a proximal portion of the stent body for the purpose of being able to remove or adjust the device.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Gill et al. to include a grip as taught in Niall in order to be able to remove or adjust the device.

Claims 54-55 is/are rejected under 35 LLS$.C, 103 as being unpatentable over Gill et al. (US 2013/0216253) in view of Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 255, issue 3, 2019, Pages 549-545) as applied to claim 34 above, and further in view of Moasser (US 4,417, 360).

 Referring to claims 54-55 modified Gill et al. lacks a detailed description of magnetic or ferromagnetic pairs configured to non-permanently close the distal portion of the stent body and wherein the pairs are attached to respective ends of one or more flaps disposed within the valve. Moasser teaches a valve in the same field of endeavor that includes flans that comprise magnetic elements (130) connected to flags in order to regulate opening and closing of the valve in order to provide an atraumatic closer of the valve(Fig. 10, and col. 9 lines 31-46}. It would have been obvious to a person of ordinary skiff in the art before the effective filing date of the invention to modify the flaps of the valve of modified Gill et al. to include magnetic elements as taught in Moasser in order to regulate the opening and closing of the valve and provide a less traumatic closure.

Claims 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2013/0216253) in view of Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 255, issue 3, 2019, Pages 549-545) as applied to claim 34 above, and further in view of Behan (US 2011/0160836).

Referring to claims 56-57 as applied to claim 34 above, modified Gill et al. lacks a detailed description of wherein the anchoring structure is an expandable anchoring structure positioned within the interior volume of the stent body and configured to be expandable such that the prongs pass through a wall of the stent body to anchor the stent and wherein the wall of the stent body is a mesh comprising gaps through which the prongs pass when the anchoring structure expands. Behan discloses an expandable anchoring structure (Figs. 35-36) to be positioned into the interior volume of a stent body (Figs, 35-36) and configured to be expandable such that the prongs pass through a wall of the stent body to anchor the stent (Fig. 36) and wherein the wall of the stent body is a mesh comprising gaps through which the prongs pass when the anchoring structure expands (Figs. 35-36) for the purpose of securing the device into the body lumen. Therefore it would have been obvious to a person of ordinary skill in the art before the effective fling date of the invention to further modify Gill et al. to have a mesh stent wherein the anchor prongs can extend through in order to secure the implant the prosthesis into the tissue around the area of implantation.


    PNG
    media_image1.png
    471
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    441
    media_image2.png
    Greyscale


Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2013/0216253) in view of Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 255, issue 3, 2019, Pages 549-545) as applied to claim 34 above, and further in view of Kuraguntla et al. (2014/0214149).

Referring to claim 50, as applied to claim 34 above, Hunter discloses a power source operably coupled to the pH sensor and at least one of a processor or a data storage unit (paragraph 17).
Hunter lacks a detailed description of the power source being directly attached to the pH sensor and at least one of a processor or data storage unit.
Kuraguntla et al. teaches a prosthesis in the same field of endeavor that comprises a power source that can be directly attached to a sensor and at least one of a processor or a data storage unit (paragraph 23 and 107 discloses an integrated circuit chip may have a processor in an alternative embodiment; paragraph 108 discloses a stent with an integrated circuit, and power source directly attached (Fig. 20) for the purpose of monitoring flow through a prosthesis (paragraph 22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor, processor or data storage unit of Hunter to be directly attached to a power source as taught in Kuraguntla et al. in order to  monitor fluid flow through a prosthesis, the lumen being configured for fluid flow and the sensor operatively coupled with the prosthesis and configured to sense a characteristic of the fluid flow and output data related to the fluid flow. 

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2013/0216253) in view of Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 255, issue 3, 2019, Pages 549-545), and further in view of Austin (US 2006/0184226).

Referring to claim 58, see rejection of claim 34 above. 
Gill et al. in view of Hunter lacks a detailed description of a stent delivery device configured for placing the esophageal stent within a region of an esophagus, wherein the stent delivery device comprises: an outer tube configured to house the esophageal stent within an inner volume and a distal end of the tube; and an inner tube configured to be received within the outer tube at a proximal end of the outer tube: wherein the inner tube is slidable within the outer tube such that an activation of the inner tube causes a deployment of the esophageal stent.
Austin teaches a delivery device in the same field of endeavor that comprises an outer tube (outer protective sheath, 13) configured to house a stent (12) within an inner volume of the outer tube at a distal end of the outer tube (Figs. 1-7); and an inner tube (inner protective sheath and activator shaft portions 16-17) configured to be received within the outer tube within the inner volume of the outer tube at a proximal end of the outer tube (Figs. 1-7); wherein the inner tube is configured to slide within the outer tube from the proximal end to the distal end to push the esophageal stent from the distal end(abstract, paragraph 14).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the delivery of the modified Gill et al. implant as taught in Austin in order to deliver the device into the desired location of the body.

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2013/0216253) in view of Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 255, issue 3, 2019, Pages 549-545) and Austin (US 2006/0184226) as applied to claim 58 above, and further in view of Kuraguntla et al. (2014/0214149).

Referring to claim 59 as modified in claim 58 above, Hunter discloses a power source operably coupled to the pH sensor and at least one of a processor or a data storage unit (paragraph 17).
Hunter lacks a detailed description of the power source being directly attached to the pH sensor and at least one of a processor or data storage unit.
Kuraguntla et al. teaches a prosthesis in the same field of endeavor that comprises a power source that can be directly attached to a sensor and at least one of a processor or a data storage unit (paragraph 23 and 107 discloses an integrated circuit chip may have a processor in an alternative embodiment; paragraph 108 discloses a stent with an integrated circuit, and power source directly attached (Fig. 20) for the purpose of monitoring flow through a prosthesis (paragraph 22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor, processor or data storage unit of Hunter to be directly attached to a power source as taught in Kuraguntla et al. in order to  monitor fluid flow through a prosthesis, the lumen being configured for fluid flow and the sensor operatively coupled with the prosthesis and configured to sense a characteristic of the fluid flow and output data related to the fluid flow.
 
Referring to claim 61, as modified in claim 58 above, Austin discloses wherein the inner tube is a plunger (activator, 17 is pushing the inner tube, therefore causing the inner tube to be a ‘plunger’ in releasing the stent into the desired location). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774